Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed July 26, 2022, with respect to claims 1-13 have been fully considered and are persuasive.  Consequently, the application has been allowed as there is no other prior art of record that teaches or discloses, along or in combination, the invention. 
Allowable Subject Matter
Claims 1-13 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-10: in claim 1, “wherein the at least one LED filament further comprises an encapsulant comprising a translucent material, wherein the encapsulant at least partially encloses the plurality of LEDs and at least partially encloses the first surface Si, said first surface S1 comprises at least one second portion which is not enclosed by the encapsulant, and wherein at least one of the at least one second portion comprises at least one of a multi-faceted surface structure, a lens structure and a grating structure and is configured to at least partially refract, at least partially reflect, and/or at least partially diffract, the light emitted from the at least one LED filament during operation.”

Re 11-13: in claim 11, “and a fourth surface, S4, comprising a fourth normal in the opposite direction to said third normal, creating an electrode pattern on at least one of the first surface, S1, and the second surface, S2, of the substrate; mounting a plurality of light-emitting diodes, LEDs, on at least one of the first surface, S1, and the second surface, S2, of the substrate; arranging a wire bonding between the plurality of LEDs and the electrode pattern; dispensing a translucent material forming an encapsulant on at least a first portion of the first surface, S1, and the second surface, S2, of the substrate and said substrate comprises at least one second portion which is not enclosed by the encapsulant; and creating at least one of a multi-faceted surface structure, a lens structure, and a grating structure on at least one second portion of said substrate of at least one of the first surface, Si, the second surface, S2, the third surface, S3, and the fourth surface, S4.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875